Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 21, 2018                                                                                        Stephen J. Markman,
                                                                                                                  Chief Justice

  156131 & (37)                                                                                              Brian K. Zahra
                                                                                                     Bridget M. McCormack
  DAVID ROYCE,                                                                                             David F. Viviano
                                                                                                       Richard H. Bernstein
           Plaintiff-Appellee,                                                                              Kurtis T. Wilder
  v                                                                  SC: 156131                       Elizabeth T. Clement,
                                                                     COA: 337549                                       Justices
  SUSAN LAPORTE,                                                     Oakland CC Family Division:
             Defendant-Appellant.                                    2007-741737-DC
  _________________________________________/

         By order of October 3, 2017, the application for leave to appeal the April 11, 2017
  order of the Court of Appeals was held in abeyance pending the decisions in Ozimek v
  Rodgers (Docket No. 154776) and Marik v Marik (Docket No. 154549). On order of the
  Court, the orders having entered on November 16, 2017, 501 Mich 918-919, 919 (2017),
  the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE the order of the Court of Appeals and we REMAND this
  case to the Court of Appeals for further consideration in light of this Court’s November
  16, 2017 order in Marik v Marik, 501 Mich 918-919 (2017). On remand, we DIRECT
  the Court of Appeals to issue an opinion specifically addressing the issue whether the
  order in question may affect the custody of a minor within the meaning of MCR
  7.202(6)(a)(iii), or otherwise be appealable by right under MCR 7.203(A). If the Court of
  Appeals determines that the Oakland Circuit Court Family Division’s order is appealable
  by right, it shall take jurisdiction over the defendant-appellant’s claim of appeal and
  address its merits. If the Court of Appeals determines that the Oakland Circuit Court
  Family Division’s order is not appealable by right, it may then dismiss the defendant-
  appellant’s claim of appeal for lack of jurisdiction, or exercise its discretion to treat the
  claim of appeal as an application for leave to appeal and grant the application. See
  Varran v Granneman (On Remand), 312 Mich App 591 (2015), and Wardell v Hincka,
  297 Mich App 127, 133 n 1 (2012). We direct the Court of Appeals’ attention to the fact
  that we have also remanded the related case of Royce v Laporte (Docket No. 156766) to
  the Court of Appeals and that Marik v Marik (Docket No. 155833), and Madson v Jaso
  (After Remand) (Docket No. 154529), have also been remanded to the Court of Appeals
  for reconsideration. We further note that this Court has opened an administrative file,
  ADM File No. 2017-20, to consider amending MCR 7.202(6)(a)(iii). The motion to
  consolidate is DENIED.

                 We do not retain jurisdiction.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 21, 2018
         s0314
                                                                                Clerk